Blandford, Justice.
Flournoy & Epping were proceeding to foreclose a mortgage on real estate belonging to Amos, which mortgage had been transferred to them by one Philip Heidenfelder. Amos appeared and pleaded to that proceeding that the mortgage had been paid off and discharged by him while the same was in the hands of Heidenfelder; and he testified that he had delivered to Heidenfelder two bales of cotton, with directions to apply the proceeds upon this mortgage, which amounted to some fifty dollars, the balance to' be applied to another mortgage of sixty dollars, held by Heidenfelder. He testified substantially to the plea which he had filed. Flournoy & Epping introduced *772a postal card written by Amos to. them, in which Amos alluded to the mortgage, the subject-matter of controversy, and stated that he would be in Columbus in a short time; that “Mr. Estes may not have the pay, but I have.” The jury found a verdict for the plaintiffs; and Amps moved for a new trial, upon the ground that the.verdict was contrary to evidence and to the law, and without evidence to support it. The court refused the motion for a new trial, and this is excepted to.
We do not think that the court abused his discretion in refusing to grant a new trial in this case, under the facts.
Judgment affirmed.